Claimant William E. Skillman, in this proceeding for the condemnation of real property for public use, appeals (1) from that part of an order which directs the payment of the award made in respect to Damage Parcel No. 122-R 3 A & B, to the Bellport Suburban Investing Corporation (in the order described as Bellport Suburban Investment Corporation); and (2) from another order denying the same claimant’s motion to direct that such award be made payable to claimant William E. Skillman. Orders of the County Court of Suffolk County, in so far as appealed from, affirmed, with one bill of ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.